Citation Nr: 0911860	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  06-10 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus, type II, with onychomycosis of all the 
toenails and erectile dysfunction, from November 8, 2004 to 
October 29, 2006.  

2.  Entitlement to a rating in excess of 40 percent for 
diabetes mellitus, type II, with onychomycosis of all the 
toenails and erectile dysfunction, on and after October 30, 
2006.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active military service from October 1967 to 
May 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas, which denied an increased rating in 
excess of 20 percent for diabetes mellitus, type II.  The 
Veteran timely filed a Notice of Disagreement (NOD) in 
November 2005, and the RO issued a Statement of the Case 
(SOC) in February 2006.  In March 2006, the Veteran filed a 
timely substantive appeal (VA Form 9).  By a November 2006 
rating action, the RO increased the disability rating for the 
Veteran's service-connected diabetes mellitus, type II, from 
20 percent to 40 percent disabling, effective from October 
30, 2006, the day of a VA examination which showed an 
increase in the severity of the service-connected diabetes 
mellitus, type II.  (The appeal continues because a decision 
awarding a higher rating, but less that the maximum available 
benefit, does not abrogate the pending appeal.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).)  In April 2007, the RO provide a 
Supplemental Statement of the Case (SSOC).

Since the Veteran filed his claim for an increased rating on 
November 8, 2004, the issues are as styled on the title page 
of this decision.  

Although the Veteran initially had requested a Travel Board 
hearing in his substantive appeal, he subsequently withdrew 
that request in March 2007.  


FINDINGS OF FACT

1.  From November 8, 2004 to October 29, 2006, the Veteran's 
service connected diabetes mellitus required the use of 
insulin and a restricted diet, but did not require a 
regulation of his activities and was not manifested by 
episodes of ketoacidosis or hypoglycemic reactions.

2.  From October 30, 2006, the Veteran's diabetes mellitus 
has required insulin, a restricted diet and regulation of 
activities, but has not caused episodes of ketoacidosis or 
hypoglycemic reactions requiring hospitalization once or 
twice yearly or visits to a diabetic care provider twice 
monthly.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus, type II, with onychomycosis of all the 
toenails and erectile dysfunction, from November 8, 2004 to 
October 29, 2006, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.119, Diagnostic Code 7913 (2008).

2.  The criteria for a rating in excess of 40 percent for 
diabetes mellitus, type II, with onychomycosis of all the 
toenails and erectile dysfunction, on and after October 30, 
2006, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.119, Diagnostic Code 7913 (2008).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the Veteran under the VCAA. 


Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
December 2004 and March 2006 letters sent to the Veteran by 
the RO adequately apprised him of the information and 
evidence needed to substantiate the claim.  The RO thus 
complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in December 2004 fulfills the provisions of 38 U.S.C.A. § 
5103(a).  That is, the Veteran received notice of the 
evidence needed to substantiate his claim, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 394, 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) 
(Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  In addition, the March 2006 letter informed him about 
how VA determines effective dates and disability ratings, as 
required by Dingess.    

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the Veteran prior to the April 
2005 RO decision that is the subject of this appeal in its 
December 2004 letter.  Accordingly, the RO provided proper 
VCAA notice at the required time.

With respect to the Dingess, 19 Vet. App. at 473, 
requirements, the Veteran was provided with notice of the 
laws and regulations governing ratings and effective dates in 
a March 2006 letter, but such notice was post-decisional.  
See Pelegrini, supra.  As to this timing deficiency, the 
Board is cognizant of recent Federal Circuit decisions 
pertaining to prejudicial error.  Specifically, in Sanders v. 
Nicholson, 487 F.3d 881 (2007), the Federal Circuit held that 
any error in a VCAA notice should be presumed prejudicial.  
The claimant bears the burden of demonstrating such error.  
VA then bears the burden of rebutting the presumption, by 
showing that the essential fairness of the adjudication has 
not been affected.  Id.  

The Board finds that the presumption of prejudice raised by 
the failure to provide timely notice of the Dingess 
requirements is rebutted because the preponderance of the 
evidence is against the claim for entitlement to a rating in 
excess of 20 percent for diabetes mellitus, type II, from 
November 8, 2004 to October 29, 2006, and to a rating in 
excess of 40 percent on and after October 30, 2006, which 
moots any question regarding the appropriate disability 
rating or effective date to be assigned.  Such a lack of 
timely notice did not affect or alter the essential fairness 
of the RO's decision.  While the Veteran does not have the 
burden of demonstrating prejudice, it is pertinent to note 
that the evidence does not show, nor does the Veteran 
contend, that any notification deficiencies, either with 
respect to timing or content, have resulted in prejudice.

In Vazquez-Flores v. Peake, 22 Vet App. 137 (2008), the Court 
found that, at a minimum, adequate VCAA notice requires that 
VA notify the claimant that, to substantiate such a claim: 
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

The Board finds that the December 2004 letter does not 
contain the level of specificity set forth in Vazquez-Flores.  
However, the prejudice raised by this procedural defect is 
rebutted because documentation in the claims file shows that 
the nature of the argument presented on behalf of the Veteran 
displays actual knowledge of what is required to substantiate 
his increased rating claim, which includes demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
Veteran's employment and daily life.  The only criteria for a 
40 percent rating that is at issue is regulations of 
activities and the record clearly shows that the Veteran is 
aware of this requirement.  It is also apparent that he is 
aware of the only other criteria that are potentially 
applicable in rating his diabetes mellitus: episodes of 
ketoacidosis and hypoglycemic reactions.  As noted above, an 
error is not prejudicial when it did not affect the essential 
fairness of the adjudication and non-prejudicial error may be 
proven by demonstrating that any defect in notice was cured 
by actual knowledge on the part of the veteran of what 
evidence is needed to substantiate the claim.  Dalton v. 
Nicholson, 21 Vet. App. 23, 30 (2007) (determining that no 
prejudicial error to veteran resulted in defective VCAA 
notice when the veteran, through his counsel, displayed 
actual knowledge of the information and evidence necessary to 
substantiate his claim).  The Board also notes that the 
February 2006 SOC includes the criteria for a rating in 
excess of 20 percent for diabetes mellitus, type II, from 
November 8, 2004 to October 29, 2006, and to a rating in 
excess of 40 percent on and after October 30, 2006.   

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claim by VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence.  In October 2004, the 
Veteran submitted a VA Form 21- 4142 (Authorization and 
Consent to Release Information to the VA) in which he stated 
that he had been told by a Dr. T. that he was a borderline 
diabetic.  In March 2005, the RO sent a letter to Dr. T. and 
requested any treatment records pertinent to the Veteran.  
Dr. T.'s office responded that there were no records for the 
Veteran.  

In regard to providing an examination, the Veteran in fact 
did receive VA examinations in January 2005 and October 2006 
which were thorough in nature and adequate for the purposes 
of rating the Veteran's diabetes during both periods of time 
at issue.  The Board finds that the medical evidence of 
record is sufficient to resolve this appeal, and the VA has 
no duty to provide another examination or a medical opinion.  
38 C.F.R. §§ 3.326, 3.327 (2008).   

Based on the foregoing, it is the Board's determination that 
the VA fulfilled its VCAA duties to notify and to assist the 
Veteran, and thus, no additional assistance or notification 
was required.  The Veteran has suffered no prejudice that 
would warrant a remand, and his procedural rights have not 
been abridged.  See Bernard v. Brown, 4 Vet. App. 384.


II.  Factual Background

The Veteran's service records show that he served in the 
United States Army from October 1967 to May 1970.  He had 2 
years, 1 month, and 5 days of foreign service in the USARPAC 
(United States Army Pacific) and he received the Air Force 
Expeditionary Medal (AFEM) (KOREA).   

In August 2002, the Veteran filed a claim of entitlement to 
service connection for diabetes mellitus, type II.  The 
Veteran maintained that while he was in the military, he was 
stationed in Korea where he was exposed to Agent Orange.  It 
was his contention that due to his in-service Agent Orange 
exposure, he later developed diabetes mellitus.   

VA Medical Center (VAMC) outpatient treatment records show 
that in approximately July 2001, the Veteran was diagnosed 
with diabetes mellitus, type II.  

By a July 2003 rating action, the RO granted the Veteran's 
claim for service connection for diabetes mellitus, type II.  
The RO stated that the Department of Defense had determined 
that Agent Orange was used along the Korean Demilitarized 
Zone (DMZ) from April 1968 to July 1969, and that the Veteran 
had been assigned to one of the units listed as being at or 
near the Korean DMZ during that time period, and as such, he 
was presumed to have been exposed to herbicide agents.  Thus, 
the RO granted presumptive service connection for diabetes 
mellitus, type II, as secondary to herbicide exposure.  
Because the evidence of record showed that the Veteran was 
being treated with insulin and a restricted diet, the RO 
assigned a 20 percent disability rating under Diagnostic Code 
7913, effective from August 13, 2002.   

Subsequent to the July 2003 rating action, the Veteran 
underwent a VA examination.  At that time, he stated that he 
had stopped working in August 2000 after he had a heart 
attack.  The examining physician noted that in July 2001, the 
Veteran was diagnosed with diabetes mellitus and was placed 
on insulin.  The Veteran took insulin three times a day.  
According to the examiner, the Veteran was asked to lose 
weight, but instead he had gained weight and did not observe 
an appropriate diet.  In addition, the Veteran did not 
exercise very often.  There was no evidence of peripheral 
neuropathy.  The Veteran had erectile dysfunction.  The 
physical examination showed that the Veteran was morbidly 
obese.  The diagnoses were the following: (1) morbid obesity, 
(2) uncontrolled essential hypertension, not secondary to the 
diabetes mellitus, (3) arteriosclerotic cardiovascular 
disease secondary to hypertension, diabetes mellitus, and 
dyslipidemia, (4) chronic renal insufficiency, with high 
grade proteinureia, (5) dyslipidemia, (6) congestive heart 
failure secondary to diagnoses 1, 2, 3, 4, and 5, and (7) 
uncontrollable diabetes with non-compliance.       

On November 8, 2004, the Veteran requested that his service-
connected diabetes mellitus be reevaluated for a higher 
rating.

A VA examination was conducted in January 2005.  At that 
time, the examiner stated that the Veteran had only taken 
insulin for his diabetes and had never taken oral agents.  
The Veteran followed a diet and got some exercise by walking 
but did not walk very far because he would start to 
experience shortness of breath secondary to his congestive 
heart failure.  The Veteran's last eye examination was in 
July 2003 and was negative for retinopathy.  He had coronary 
artery disease status post myocardial infarction in August 
2000.  The Veteran was diagnosed with hypertension in the 
1990s and he currently took medication to treat his 
hypertension.  Since 2001, the Veteran had experienced 
erectile dysfunction.  He had no signs or symptoms of 
peripheral neuropathy.  Following the physical examination, 
the examiner diagnosed the Veteran with insulin dependent 
diabetes mellitus, onychomycosis of all of his toenails 
secondary to his diabetes, and erectile dysfunction also 
secondary to his diabetes.  

By an April 2005 rating action, the RO noted that the Veteran 
was on insulin and a diabetic diet.  The RO also stated that 
the Veteran's fungus of the toenails, which was secondary to 
his diabetes, was noncompensable.  Thus, the RO denied an 
increased rating in excess of 20 percent for diabetes 
mellitus, type II, with onychomycosis of all the toenails.  
In that same rating action, the RO granted a special monthly 
compensation based on loss of use of a creative organ, 
effective from November 8, 2004, the date of claim for 
increased benefits.    

In May 2006, the RO received VAMC outpatient treatment 
records, dated from January 2004 to May 2006.  The records 
show that in April 2006, the Veteran underwent a follow-up 
evaluation for his diabetes mellitus.  The importance of 
following a restricted diet and exercising was emphasized to 
the Veteran.  According to the examiner, the Veteran reported 
no hypo/hyper glycemic events.  The diagnosis was diabetes 
mellitus and the Veteran's insulin dosage was increased.      

On October 30, 2006, the Veteran underwent a VA examination.  
At that time, the examiner stated that the Veteran took 
insulin and oral agents to treat his diabetes.  The Veteran 
did not have any diabetic eye involvement.  Over the last six 
months, he had proteinuria.  He also had hypertension for 
approximately 15 years and a history of heart disease.  The 
Veteran had an elevated cholesterol since 2000 which was not 
due to his diabetes.  He treated his onychomycosis of the 
feet with a cream twice a day.  Following the physical 
examination, the Veteran was diagnosed with the following: (1 
) diabetes mellitus type II, insulin dependent, uncontrolled, 
(2) hypertensive vascular disease not due to diabetes, on 
medication but not controlled, (3) hypertensive 
cardiovascular disease with status post myocardial infarction 
and stent placement in 2000 with chronic congestive heart 
failure, not due to diabetes, (4) hypercholesterolemia, 
controlled on medication, not due to diabetes, (5) erectile 
dysfunction secondary to diabetes, untreated, and (6) 
onychomycosis of toenails and feet, chronic, secondary to 
diabetes, treated but not controlled.  The examiner indicated 
that the Veteran had had no episodes of hypoglycemia or 
acidosis.  According to the examiner, the Veteran did not 
follow his diet carefully.  The Veteran took both oral and 
insulin for attempted diabetic control.  He weighted 324 
pounds, which was a 12-pound gain over the last year.  The 
examiner reported that the Veteran's activities were 
restricted because of his diabetes.  The Veteran's current 
complaints were those of weakness and shortness of breath; he 
could only walk 5 or 10 yards at a time.  The Veteran's 
neurological findings were normal and he had no diabetic eye 
changes.  He had no bowel or bladder dysfunction.  

By a November 2006 rating action, the RO increased the 
disability rating for the Veteran's service-connected 
diabetes mellitus, type II, from 20 percent to 40 percent 
disabling under Diagnostic Code 7913, effective from October 
30, 2006, the day of a VA examination which showed an 
increase in the severity of the service-connected diabetes 
mellitus, type II.

In March 2007, the RO received records from the Social 
Security Administration (SSA), which included a Disability 
Determination and Transmittal Report, dated in July 2001.  
The SSA Disability Determination and Transmittal Report shows 
that the Veteran was awarded Social Security disability 
benefits for heart failure (primary diagnosis) and ischemic 
heart disease (secondary diagnosis).


III.  Analysis

Disability ratings are determined by the application of VA's 
SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified 
in 38 C.F.R. Part 4 (2008), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2008). Pertinent regulations do not require 
that all cases show all findings specified by the Rating 
Schedule, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of the rating with the impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2008).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2008).

Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as in this case, "the relevant temporal focus . 
. . is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed 
until VA makes a final decision on the claim."  Hart v. 
Mayfield, 21 Vet. App. 505, 509-10 (2007); see also Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  In this regard, the 
Court has recognized that "[i]f VA's adjudication of any 
increased-rating claim is lengthy, a claimant may experience 
multiple distinct degrees of disability that would result in 
different levels of compensation from the time the increased- 
rating claim was filed until a final decision on that claim 
is made."  Hart, supra, at 509.  Accordingly, "staged 
ratings are appropriate for an increased-rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms what would 
warrant different ratings."  Id.  

In this case, given that the Veteran filed his increased 
rating claim on November 8, 2004, and that the RO in a 
November 2006 rating action, increased the disability rating 
for the Veteran's service-connected diabetes mellitus, type 
II, from 20 percent to 40 percent disabling, effective from 
October 30, 2006, the issues on appeal have been 
characterized as the following: (1) entitlement to a rating 
in excess of 20 percent for diabetes mellitus, type II, with 
onychomycosis of all the toenails and erectile dysfunction, 
from November 8, 2004 to October 29, 2006, and (2) 
entitlement to a rating in excess of 40 percent for diabetes 
mellitus, type II, with onychomycosis of all the toenails and 
erectile dysfunction, on and after October 30, 2006.  

Diabetes mellitus is evaluated under 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2008).  Diagnostic Code 7913 provides 
the following levels of disability.

20 % Requiring insulin and restricted diet, or; 
oral hypoglycemic agent and restricted diet;

40 % Requiring insulin, restricted diet, and 
regulation of activities;

60 % Requiring more than one daily injection of 
insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a 
month visits to a diabetic care provider, plus 
complications that would not be compensable if 
separately evaluated;

100 % Requiring more than one daily injection of 
insulin, restricted diet, and regulation of 
activities, (avoidance of strenuous occupational 
and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring at 
least three hospitalizations per year or weekly 
visits to a diabetic care provider, plus either 
progressive loss of weight and strength or 
complications that would be compensable if 
separately evaluated.

Note (1).  Evaluate compensable complications of diabetes 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.

The Veteran contends, in essence, that his diabetes is more 
disabling than currently evaluated.  He asserts that 
treatment for his diabetes includes regulation of activities.  
The Veteran also notes that he has to take insulin injections 
and follow a diabetic diet.  In this regard, lay statements 
are considered to be competent evidence when describing 
symptoms of a disease or disability or an event.  However, 
symptoms must be viewed in conjunction with the objective 
medical evidence of record.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Rating in Excess of 20 Percent From November 8, 2004 to 
October 29, 2006

Upon a review of the rating criteria in relation to the 
evidence, the Board finds that the Veteran's disability 
picture for the period of time from November 8, 2004 to 
October 29, 2006, is consistent with the criteria for a 20 
percent disability evaluation, and that the preponderance of 
the evidence is against the claim for a rating in excess of 
20 percent during the aforementioned period of time.  

It was well established by the record that the Veteran took 
insulin and was advised to follow a restricted diet to treat 
his diabetes mellitus but such is consistent with the 20 
percent rating under Diagnostic Code 7913 in effect prior to 
October 30, 2006.  The next higher 40 percent rating requires 
an additional factor of regulation of activities.  During 
this time period, the diabetes did not necessitate regulation 
of activities.  The Board recognizes that in the January 2005 
VA examination, the examiner stated that the Veteran would 
experience shortness of breath upon walking.  However, the 
examiner linked this symptom to the Veteran's nonservice-
connected congestive heart failure, not to his diabetes.  In 
addition, VAMC outpatient treatment records show that in 
April 2006, the importance of exercise was emphasized to the 
Veteran.  Thus, there is no evidence that his activities were 
restricted due to his service-connected diabetes mellitus.  
The established findings correlate closely with the criteria 
for a 20 percent rating for diabetes mellitus.  The 
additional factor (regulation of activities) required for the 
next higher rating is not shown. 

In light of the above, the Board finds that the Veteran's 
disability picture for the period of time from November 8, 
2004 to October 29, 2006, more nearly approximates the 
criteria for the current 20 percent disability evaluation, 
and that the preponderance of the evidence is therefore 
against the claim for a rating in excess of 20 percent during 
the aforementioned period of time.  As the preponderance of 
the evidence is against this aspect of the claim, the benefit 
of the doubt doctrine does not apply and the claim for a 
rating in excess of 20 percent for diabetes mellitus, type 
II, with onychomycosis of all the toenails and erectile 
dysfunction, from November 8, 2004 to October 29, 2006, must 
be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App 49, 55- 57 
(1990).  

Rating in Excess of 40 Percent On and After October 30, 2006

On October 30, 2006, the Veteran underwent a VA examination.  
At that time, the examiner noted that the Veteran took 
insulin to treat his diabetes and had to follow a restricted 
diet.  In addition, the examiner specifically opined that the 
Veteran's activities were restricted because of his diabetes.  
In this regard, the examiner discussed the Veteran's obesity 
and the fact that he had gained weight over the last year.  
The examiner further discussed the inability of the Veteran 
to walk very far due to his shortness of breath.  It is 
unclear as to whether the examiner meant to link the 
Veteran's shortness of breath to his service-connected 
diabetes, as opposed to the previous examiner from the 
Veteran's January 2005 VA examination who specifically linked 
the Veteran's shortness of breath to his nonservice-connected 
congestive heart failure, not to his service-connected 
diabetes.  However, this question is not before the Board 
since it is apparent that the RO determined that, at least to 
some degree, the Veteran's shortness of breath was linked to 
his diabetes mellitus which resulted in his activities being 
restricted.  The RO recognized that the first evidence of 
record which showed that the Veteran's activities were 
restricted due to his diabetes was the October 30, 2006 
opinion from the VA examiner.  Such evidence is consistent 
with the current 40 percent rating for the Veteran's diabetes 
from the date of the examination.   

The Board finds that on and after October 30, 2006, an 
evaluation in excess of 40 percent is not assignable.  There 
is no evidence of record establishing that, since October 30, 
2006, the Veteran's diabetes has caused episodes of 
ketoacidosis or hypoglycemic reactions requiring 
hospitalization once or twice yearly or visits to a diabetic 
care provider twice monthly.  In the October 30, 2006 VA 
examination report, the examiner specifically noted that the 
Veteran had no episodes of hypoglycemia or acidosis.  
Therefore, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for a rating in 
excess of 40 percent on and after October 30, 2006.  As that 
preponderance of the evidence is against this aspect of the 
claim, the benefit of the doubt doctrine does not apply and 
the claim for a rating in excess of 40 percent for diabetes 
mellitus, type II, with onychomycosis of all the toenails and 
erectile dysfunction, on and after October 30, 2006, must be 
denied.  38 U.S.C.A. § 5107(b); Ortiz, supra.  

The Board parenthetically notes that a separate compensable 
rating is not warranted for the Veteran's erectile 
dysfunction or onychomycosis of the toenails and it is not 
contended otherwise.  While there is no diagnostic code 
directly on point for erectile dysfunction, the Veteran is 
receiving special monthly compensation (SMC) for loss of use 
of a creative organ under 38 U.S.C.A. § 1114(k) and 38 C.F.R. 
§ 3.350(a).  There is no evidence showing that the Veteran's 
onychomycosis affects at least five percent of the veteran's 
entire body or exposed areas, or that it requires any form of 
intermittent systemic therapy.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7813-7806.  As correctly noted by the RO in 
the development of this appeal, noncompensable complications 
are considered part of the diabetic process under Diagnostic 
Code 7913. 


IV.  Extraschedular Rating

The Board finds that there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
the Veteran's diabetes mellitus, type II, with onychomycosis 
of all the toenails and erectile dysfunction, which would 
take the Veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).



ORDER

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus, type II, with onychomycosis of all the toenails and 
erectile dysfunction, from November 8, 2004 to October 29, 
2006, is denied.  

Entitlement to a rating in excess of 40 percent for diabetes 
mellitus, type II, with onychomycosis of all the toenails and 
erectile dysfunction, on and after October 30, 2006, is 
denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


